Title: 1761. Feb. 9th.
From: Adams, John
To: 


       His Majesty has declared him self, by his Speech to his Parliament to be a Man of Piety, and Candor in Religion, a friend of Liberty, and Property in Government, and a Patron of Merit.
       “The Blessing of Heaven, I devoutly emplore”—“as the surest Foundation of the whole, (i.e. the Loyalty and affection of his People, his Resolution to strengthen the Constitution, the civil &c. Rights of his subjects and the Prerogatives of his Crown &c.) and the best Means to draw down the divine favour on my Reign, it is my fixed Purpose to countenance and encourage true Religion and Virtue.”— These are Proofs of his Piety.
       He promises to patronize Religion, Virtue, the british Name and Constitution, in Church and state, the subjects Rights, Liberty, Com­merce, military Merit.—These are sentiments worthy of a King—a Patriot King.
      